Title: From John Quincy Adams to Thomas Boylston Adams, 17 January 1825
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					My dear brother
					Washington 17 January 1825.
				
				The Laws of descent, & of devisee of intestate are so intricately involved in the case stated by your letter of the 9th. instt. & it may be so much affected by Statutes of the Commonwealth passed since I was in the practice of the Law, that I can only say that I will sanction any act of my father which can dispose of my eventual title to a portion of the estate So far as I understand your Statement, my fathers right is by the Curtesy, a life estate. The remainder being in my mothers Children & their representatives in Common. The right of remainder cannot I believe be legally retained conveyed by him: but I am ready to give my consent to his conveyance in any form that may be necessary. In your enumeration of the heirs, you have omitted Mrs James  R Tyler & Louisa E. SmithI have not seen the Letter, which you mention as having Seen published in the Courier extracted from Dr Morse’s “Annals.”I rejoice to hear, that you are all in health. Ours is variable like the weather. I have the remnant of a stubborn influenza upon me. Mary Hellen is convalescent from a more severe attack. The rest of us tolerably well.Affectionately your’s.
				
					
				
				
			